Exhibit 10.1

 



CONSENT AND LIMITED WAIVER TO BOARD REPRESENTATION AND STANDSTILL AGREEMENT

 

This Consent and Limited Waiver to the Board Representation and Standstill
Agreement is delivered by Concurrent Computer Corporation, a Delaware
corporation (the “Company”), on October 26, 2017 to JDS1, LLC, a Delaware
limited liability company (the “Investor”) and Julian D. Singer, in his
individual capacity (the “Investor Affiliate,” and together with the Investor,
the Investor Affiliate, and the Affiliates and Associates of each of the
foregoing, the “Investor Group”). Capitalized terms used but not defined herein
shall have the meanings set forth in the Board Representation and Standstill
Agreement dated as of August 29, 2016 by and among the Company, the Investor,
the Investor Affiliate, and Wayne Barr in his individual capacity (the
“Standstill Agreement”).

 

The Company acknowledges receipt of a request from the Investor and the Investor
Affiliate to permit the Investor Group to acquire additional shares of Common
Stock of the Company in an amount that may result in the Investor Group’s
beneficial ownership of up to 24.9% of the outstanding shares of Common Stock of
the Company. The Company hereby consents to the Investor Group’s acquisition of
such additional shares of Common Stock and agrees that, in the performance of
its obligations under Section 4.2(a) of the Standstill Agreement, the Company
shall not deem the Investor, Investor Affiliate, or any of their respective
Affiliates or Associates to have effected a “Prohibited Transfer” as defined in
the Company’s Restated Certificate of Incorporation, so long as (i) the
Investor, the Investor Affiliate, and any of their respective Affiliates or
Associates collectively beneficially own no more than 24.9% of the outstanding
shares of Common Stock of the Company and (ii) any acquisition of Common Stock
by the Investor, the Investor Affiliate, or any of their respective Affiliates
or Associates would not reasonably be expected to actually limit the Company’s
ability to utilize the NOLs.

 

Except as expressly set forth in this Consent and Limited Waiver, the Company
reserves all rights set forth in the Standstill Agreement.

 

[Signature Page Follows]

 



 

 

 



 

  CONCURRENT COMPUTER CORPORATION       By:  /s/ Derek Elder  

Name:

Title:

Derek Elder

President and Chief Executive Officer

 

ACKNOWLEDGED BY:

 

JDS1, LLC

 

 

By: /s/ Julian Singer                 

Name: Julian Singer

Title:   Manager

 

JULIAN D. SINGER

 

 

 

/s/ Julian Singer                        

 

 

 



 

 

 

 

 

 

 

